Exhibit SECURITY AGREEMENT This SECURITY AGREEMENT dated as of January 15, 2010 (the "Security Agreement"), is executed by the Law Offices of David J. Stern, P.A., a professional association licensed to practice law in the State of Florida (“DJS” or “Lender”), Professional Title and Abstract Company of Florida, Inc, a corporation organized under the laws of the State of Florida (“PTA”), Default Servicing, Inc., a corporation organized under the laws of the State of Florida (“DSI,” and collectively with DJS and PTA are referred to herein as the “Secured Parties”) and DJS Processing, LLC, a limited liability company organized under the laws of the State of Delaware (“Guarantor”), which has its chief executive office located at 900 South Pine Island Road, Suite 400, Plantation, Florida 33324. The Guarantor and Lender are referred to from time to time in this Security Agreement individually as a “Party” and together as the “Parties.” R E C I T A L S: A.In connection with the Master Acquisition Agreement, dated December 10, 2009 among Chardan 2008 China Acquisition Corp., a corporation organized under the laws of the British Virgin Islands (“Chardan”), DAL Group, LLC, a limited liability company organized under the laws of the state of Delaware (“DAL” or “Borrower”), the Secured Parties, David J. Stern (“Stern”), FlatWorld DAL LLC, a limited liability company organized under the laws of the State of Delaware (“FlatWorld”), Fortuna Capital Partners LP, a limited partnership organized under the laws of the State of Delaware, Raj K. Gupta, Jeffrey A. Valenty, DJS Processing, LLC, a limited liability company organized under the laws of the State of Delaware (“DJS LLC”), Professional Title and Abstract Company of Florida, LLC, a limited liability company organized under the laws of the State of Delaware (“PTA LLC”), and Default Servicing, LLC, a limited liability company organized under the laws of Delaware (“DSI LLC”) (the “Acquisition Agreement”), DAL has executed the Term Note. B.Pursuant to the terms of the Acquisition Agreement, DAL has also agreed to pay to DJS, PTA and DSI the Post-Closing Cash (as defined in the Acquisition Agreement).To secure Borrower’s payment of the Obligations, DAL has agreed to grant to DJS (as Lender and Secured Party), PTA and DSI a security interest in and to DAL’s collateral, including a pledge of its membership interest in each of Guarantor, DSI LLC and PTA LLC as set forth in the Loan, Security and Pledge Agreement dated as of the date of this Security Agreement among DAL and the Secured Parties (the “Loan Agreement”). C.As additional security for the Obligations, the Guarantor has executed a Guaranty, dated as of the date of this Security Agreement, (the “Guaranty”) in favor of DJS, PTA and DSI.To secure the Guaranteed Obligations, the Guarantor has agreed to grant DJS, PTA and DSI a security interest in all of its assets pursuant to this Security Agreement. D.DAL, DJS, PTA, DSI and the Guarantor are each parties to that certain subordination and intercreditor agreement in favor of the holders of Senior Debt, dated as of the same date of this Security Agreement. NOW THEREFORE, in consideration of the premises, and the mutual covenants and agreements set forth herein, the Parties agree as follows: 1 A G R E E M E N T S: Section 1DEFINITIONS. 1.1Defined Terms.For the purposes of this Security Agreement, the following capitalized words and phrases shall have the meanings set forth below. "Affiliate" of any person or entity shall mean (a) any other person or entity which, directly or indirectly, controls or is controlled by or is under common control with such person or entity or (b) any officer or director of such entity.A person or entity shall be deemed to be "controlled by" any other person or entity if such person or entity possesses, directly or indirectly, power to direct or cause the direction of the management and policies of such person or entity whether by contract, ownership of voting securities, membership interests or otherwise. "Bankruptcy Code" shall mean the United States Bankruptcy Code, as now existing or hereafter amended. "Business Day" shall mean any day other than a Saturday, Sunday or a legal holiday on which Lenders are authorized or required to be closed for the conduct of commercial banking business in Plantation, Florida. "Collateral" shall have the meaning set forth in Section 2.1 hereof. "Event of Default" shall have the meaning set forth in the Loan Agreement. “Guaranteed Obligations” has the meaning set forth in the Guaranty. "Guaranty" shall have the meaning given to it in the Recitals. "Intellectual Property" shall mean the collective reference to all rights, priorities and privileges relating to intellectual property, whether arising under United States, multinational or foreign laws or otherwise, including copyrights, patents, service marks and trademarks, and all registrations and applications for registration therefor and all licensees thereof, trade names, domain names, technology, know-how and processes, and all rights to sue at law or in equity for any infringement or other impairment thereof, including the right to receive all proceeds and damages therefrom. “Loan Agreement” shall have the meaning given to it in the Recitals. "Loan Documents" shall mean the Term Note, the Loan Agreement (but only the provisions that relate to the Term Note Obligations), this Security Agreement and each Guaranty, as each may be amended, restated, supplemented or modified from time to time. “Membership Interest Purchase Agreement” shall mean that certain Contribution and Membership Interest Purchase Agreement dated January 15, 2010 by and among Chardan, Borrower, Lender, David J. Stern, PTA, DSI, FlatWorld DAL LLC, a limited liability company organized under the laws of the State of Delaware, Fortuna Capital Partners LP, a limited partnership organized under the laws of the State of Delaware, Raj K.
